
	

113 S2272 IS: No Bonuses for Tax Cheats Act
U.S. Senate
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2272
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2014
			Mr. Burr (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prohibit discretionary bonuses for employees of the Internal Revenue Service who have engaged in
			 misconduct or who have delinquent tax liability.
	
	
		1.Short title
			This Act may be cited as the
		  No Bonuses for Tax Cheats Act.
		2.Restriction on discretionary bonuses for employees of the Internal Revenue Service(a)In generalThe Secretary of the Treasury (or the Secretary's delegate) shall not provide any discretionary
			 performance award to any employee of the Internal Revenue Service with
			 respect to whom there is substantial evidence of misconduct or seriously
			 delinquent tax debt.(b)Coordination with collective bargaining agreementsFor the purpose of any collective bargaining agreement with the Internal Revenue Service, the
			 Secretary of the Treasury (or the Secretary's delegate) shall consider the
			 denial or withholding of a discretionary performance award for any
			 employee with respect to whom there is substantial evidence of misconduct
			 described in subsection (c)(1) or seriously delinquent tax debt as an
			 action necessary to protect the integrity of the Internal Revenue
			 Service.(c)TermsFor purposes of this section—(1)MisconductThe term misconduct includes—(A)any misuse of, or delinquency with respect to, a travel charge card obtained through the Federal
			 Government;(B)any violation of section 1203(b) of the Internal Revenue Service  Restructuring and Reform Act of
			 1998;(C)any offense consisting of the possession or use of a controlled substance;(D)violent threats;(E)fraudulent behavior, including fraudulently claiming unemployment benefits and fraudulently
			 entering attendance and leave on timesheets; and(F)any other behavior determined by the Secretary (or the Secretary's delegate) under regulations.(2)Seriously delinquent tax debtThe term seriously delinquent tax debt means an outstanding debt under the Internal Revenue Code of 1986 for which a notice of lien has
			 been filed in public records pursuant to section 6323 of such Code, except
			 that such term does not include—(A)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section
			 7122 of such Code; and(B)a debt with respect to which a collection due process hearing under section 6330 of such Code, or
			 relief under subsection (a), (b), or (f) of section 6015 of such Code, is
			 requested or pending.(3)Discretionary performance awardsThe term discretionary performance award includes—(A)any performance award based on an employee's performance as reflected in the most recent rating of
			 record;(B)any special act and manager award, or any similar award based on individual or group achievements;(C)any suggestion awards based on the adoption of employee suggestions; and(D)any quality step increase or within grade pay increase based on performance ratings.
					
